Citation Nr: 1808054	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include facet arthropathy, to include as secondary to pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to September 1987. 

This appeal is before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDING OF FACT

The Veteran's facet arthropathy of the lumbar spine is aggravated by his service-connected bilateral pes planus.


CONCLUSION OF LAW

The criteria for service connection for facet arthropathy of the lumbar spine have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

As reflected in a May 2011 statement, the Veteran asserts that he has a lumbar spine disability secondary to his service-connected bilateral pes planus.  At his May 2017 Board hearing, his also testified that he first experienced back pain in service.  

Service treatment records reflect that the Veteran complained of lower back pains following a January 1986 accident during a basketball game whereby another player fell on his back; he was diagnosed with lower back muscle strain.  They also reflect that in March 1987, the Veteran was treated for flat feet and complained of accompanying pain from the ankles to shins and mid-hips, and in June 1987 he reported feet pain, sore ankles, shins, hips and sometimes lower back pains in connection with treatment for pes planus.  A June 1987 Medical Board evaluation for a final diagnosis of pes valga planus reflects that the Veteran's complaints included retrograding pain into the knee and low back.

In December 2004, the Veteran established care with VA, and no back complaints were noted at the time.  June 2010 spine X-rays revealed mild facet arthropathy within the lower lumbar spine.  In May 2011, the Veteran filed a service connection claim for a low back disability.  

After a July 2011 VA examination, the examiner opined that the Veteran's lower back condition was less likely than not caused by or a result of his service-connected foot condition.  The rationale given was that, while the Veteran had muscle spasm in the back and decreased range of motion, the effect of feet would be on the knees and hips before it affected the back; the Veteran had facet arthropathy of the lumbar spine and his back pain was most likely due to the arthropathy.

In June 2017, the Veteran submitted a statement from his private chiropractor, Dr. A.J.D., indicating that Dr. A.J.D. had reviewed several of the Veteran's service treatment records.  Dr. A.J.D. noted that the Veteran's flat feet requiring orthotics since 2009 had been aggravating his low back pain, and that this condition could also be related back to medical reports during active duty.  It was further noted that one service treatment record showed low back injury while playing basketball, and another showed his condition aggravated the ankle, shins and hips.  Dr. A.J.D. opined that the Veteran's foot and ankle pain directly correlated to his knee and low back pain, and that this could be explained through biomechanical movements and the chain relationship between ankle, knee, hip and low back.  He therefore concluded that it was at least as likely as not that the Veteran's back pain could be related to his pes planus injury while on active duty.  

The Board finds the medical opinions in this case to be in relative equipoise.  The VA examiner did not directly address the question of whether the Veteran's pes planus had aggravated his low back condition and, importantly, did not address or explain the March and June 1987 service treatment records describing the Veteran's pes planus condition as resulting in pain to other portions of his legs and low back.  Dr. A.J.D. did review and discuss some of these pertinent service treatment records in providing his opinion, and the explanation for his opinion is plausible in view of such records.  In this regard, the Board also notes August to November 2012 VA treatment records reflecting that the Veteran was treated for "weak ankles," wore braces on each ankle reducing the pain, had arched collapse on weight bearing, and was assessed with pes planus, sprain, healing within normal limits.

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that his service-connected bilateral pes planus at least aggravated his current low back disability, diagnosed as facet arthropathy of the lumbar spine.  Accordingly, service connection for facet arthropathy of the lumbar spine is warranted.  See 38 U.S.C. §§ 5107.


ORDER

Service connection for facet arthropathy of the lumbar spine is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


